 



Exhibit 10.1



 

FIFTH AMENDMENT TO LOAN DOCUMENTS

 

THIS FIFTH AMENDMENT TO LOAN DOCUMENTS is made and entered into as of May 10,
2016 by and between the Ohio Air Quality Development Authority ("Authority") of
the State of Ohio (the "State"), and SCI Engineered Materials, Inc., an Ohio
Corporation (the "Company"), under the circumstances summarized in the following
recitals and pursuant to Authority Resolution 16A07 of same date.

 

WHEREAS, the Company executed Loan Documents with the Authority on February 8,
2011 and with the meaning to include “all documents, instruments and agreements
delivered to or required by the Authority to evidence or secure the Loan,
including this [Loan] Agreement, as required by the Commitment and this [Loan]
Agreement, as the same may be amended, modified, supplemented, restated or
replaced from time to time” as set forth in the Loan Agreement;

 

WHEREAS, the Company has experienced certain slowness in market demand from its
solar industry products, causing greater investment in new product development
and marketing costs. Hence, the market has impacted the financial results so
although the Company is in compliance with a financial ratio at March 31, 2016,
it anticipates possible noncompliance of the Debt Service Coverage at June 30,
2016 and thereafter. The Company requests waiver of the Debt Service Coverage
ratio through the remaining term of the loan expiring March 31, 2018.

 

NOW, THEREFORE, in consideration of the premises and the representations and
agreements hereinafter contained, the Authority and the Company agree as
follows:

 

AMEND Section 4.3 (e) Financial Covenants of the Loan Agreement so that (ii)
Debt Service Coverage requirement is waived for all remaining quarters of the
loan beginning with the quarter ending June 30, 2016.

 

This Fifth Amendment to Loan Documents and the Loan Documents embody the entire
agreement and understanding between the Authority and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

 

 

 

[signatures on next page] 

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date hereinbefore written.

 



  OHIO AIR QUALITY DEVELOPMENT AUTHORITY           By: /s/ Chadwick Smith  
Chadwick Smith       Title: Executive Director           SCI ENGINEERED
MATERIALS, INC., AN OHIO CORPORATION            By: /s/ Daniel Rooney   Title:
President and CEO

 

 

 



 